Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 16 August 1810
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur
            Philade 16 août. 1810
          
          Je Respecte vos occupations, même privées, et garde le Silence. Mais mon véritable autant qu’ancien attachement a la prospérité des Etats unis m’engage a vous Ecrire persuadé que vous conservés toujours une grande influence dans leur Gouvernement par vos Lumiéres Je viens vous communiquer une idée que je crois utile.
          L’importance de la floride Occidentale et même des deux florides vous est connue mieux qu’a personne icy les anglais en sentent Egalement l’importance et dès le temp de la Conspiration de Burr, on a du s’en appercevoir a Washington
          Les hommes dEtat Employent genéralement dans ces Occasions les Grands moyens qui la pluspart du tems manquent parce qu’il est difficile d’en Embrasser toute l’Etendue. ils négligent les mesures Secondaires quoique celles cy soient plus sures, et que Lhistoire nous apprenne que les plus grands Effets sont souvent produits par les plus petites Causes.
          un Obstacle considérable aux Liaisons des Anglais avec les Espagnols de Lamérique est la difference de religion et surtout la haine que le Gouvernement anglais porte irreconciliablement aux Catholiques. celui des E:U: plus sage peut adroitement profiter de ce moÿen en repondant dans ces Colonies Espagnoles des Ecrits dans leur langue ou les procedés Violents du Gouvernemt anglais contre les Catholiques qu’il fait pendre pour avoir Entendu une messe &c seroient peints avec Energie.
          ne pouvés vous pas Envoÿer dans les 2 florides des prêtres irlandais avec ces Ecrits, et des moyens pour vous Concilier les Esprits des habitans. M L archevêque Carroll peut vous fournir aisément des sujets. vous sentés combien il est important a ces Etats de déterminer Lopinion publique des Colonies et du Continent Espagnol damérique en leur faveur Votre celebre Expedition du Capn Lewis a travers le Continent d’amérique est une Leçon bien utile a votre paÿs puisse t’elle être mieux sentie et sâgement imitée—qu’il seroit  utile que la publication de ce Voyage parut promtement!!!
          Je vous prie, Monsieur, de m’accuser seulement réception de Cette Lettre sans Entrer dans aucuns dêtails politiques si vous ne le jugés pas apropos. mais j’attens toujours Lhonneur de Votre réponse relativemt a LExtrait que je vous ai donné en tems de mon mémoire a la Societé d’Agriculture de Philadia sur Limportance de L’aménagement de Vos forêts relativemt aux Bois pour les Constructions civiles & Navales et sur l’utilite des plantations d’arbres forestiers (comme en Europe).
           Veuilles en parler a M Madison president de la societé d’Agricre des E:U:. Je scais que les Legislatures des Etats divers de lunion ont cet objet dans leur Département mais il seroit bien utile qu’il le recommandât a la Legislature generale et aux particulieres dans son discours au Congrés. L Augmentation Considérable des bois de Construction et même celle du bois a Bruler a Philade et N york le demontrent Evidemment et la Conservation des forêts est un Grand objet de bien public chés toutes les Nations Eclairées—
          
            Jay Lhonneur d’être avec un très Respectueux attachement Monsieur. Votre tres humble et très devoué Serviteur
          
         
          Editors’ Translation
          
            
              Sir
              Philadelphia 16 Aug. 1810
            
            I respect your occupations, even your private ones, and keep quiet. But my real and longstanding attachment to the prosperity of the United States induces me to write to you, convinced that you still have a great influence over its government through your wisdom. I want to communicate to you an idea that I believe to be useful.
            The importance of West Florida and even of both Floridas is known to you better than to anyone here. The English are also aware of their importance, and as early as the time of Burr’s conspiracy, it must have been noticed in Washington.
            In these cases, statesmen generally take extreme measures, which fail most of the time because it is difficult to embrace them to the fullest extent. They neglect to take ordinary measures, although they are more certain, and history teaches us that the biggest effects are often produced by the smallest causes.
            A considerable obstacle to good relations between the English and Spanish in America is the difference in religion, and most of all the hatred irreconcilably felt by the English government toward Catholics. The government of the United States can cleverly take advantage of this tension by spreading in these Spanish colonies some writings in their own language in which the violence inflicted by the English government on the Catholics, who are hanged by the English for having heard a mass, etc., would be energetically portrayed.
            Can you not send some Irish priests to the two Floridas with these texts, and some means to win over the minds of the inhabitants. Archbishop Carroll can easily provide you with candidates. You know how important it is for these United States to shape public opinion in the colonies and in Spanish America in their favor. Your famous expedition of Captain Lewis across the American continent provides a very useful lesson to your country. May it be better felt and wisely imitated—How useful it would be for the publication of this journey to come out promptly!!!
            Sir, please acknowledge receipt of this letter, without providing any inappropriate political details. But I still await your response regarding the excerpt I have given you of my memoir to the Philadelphia Society of Agriculture on the importance of forest management with respect to lumber for civil and naval construction and on the usefulness of planting trees (as in Europe).
             Please speak about this to Mr. Madison president of the United States Society of Agriculture. I know that the legislators in the various states of the union have this object under their purview, but it would be very useful if he were to recommend it to the general and state legislatures in his speech to Congress. The considerably increased cost of timber and even of firewood in Philadelphia and New York obviously proves this point, and the conservation of forests is a great object of public utility in all enlightened nations.
            
              I have the honor to be, with a very respectful attachment, Sir, your very humble and very devoted servant
            
          
        